Citation Nr: 0705791	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  01-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for fibromyalgia, either on 
a direct or secondary basis.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1979 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. 

The case was brought before the Board in June 2005, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of her claim, to include affording her a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal. 


FINDINGS OF FACT

1. There is no competent evidence that shows a causal link 
between the veteran's fibromyalgia and her service-connected 
migraine headaches or any other service-connected condition. 

2. There is no competent evidence that shows a causal link 
between the veteran's fibromyalgia and any remote incident of 
service.


CONCLUSIONS OF LAW

1. The veteran's fibromyalgia is not proximately due to or 
the result of any service-connected disease or injury, to 
include migraine headaches. 38 U.S.C.A. §§ 1110, 1131, and 
5107 (West 2002 and Supp. 2006); 38 C.F.R. § 3.310 (2006).

2. The veteran's fibromyalgia was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303 and 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folders. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on her behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Direct service connection is established by a showing that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service-connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury. See 38 
C.F.R. § 3.310. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

The veteran alleges that her current condition, fibromyalgia, 
is the direct result of active service or, in the 
alternative, is a manifestation of her service-connected 
migraine headaches.

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records are silent as to any 
complaints, injuries or treatment for fibromyalgia. There are 
no complaints of widespread pain or fatigue. There is a July 
1986 medical notation indicating the veteran's diagnosis of 
high blood pressure "secondary to birth control pills vs. 
fibro muscle dysphasia vs. essential." The bulk of the 
veteran's service medical records, however, relate the 
veteran's high blood pressure to a lack of diet and exercise. 
The records also indicate complaints and treatment for low 
back, bilateral leg and bilateral knee pain, which were 
assessed as unrelated musculoskeletal symptomatology. 

The first question that must be addressed, therefore, is 
whether incurrence of a chronic rheumatologic condition is 
factually shown during service. The Board concludes it was 
not. Although the veteran had various complaints of "pain" 
throughout service, all were associated with unrelated 
musculoskeletal or neurological causes. The veteran's 
periodic and exit examinations, moreover, list no such 
abnormality. Her service medical records in general are 
simply devoid of any findings consistent with fibromyalgia.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service or under 38 
C.F.R. § 3.310 if the evidence shows a disease first 
diagnosed after service was caused or aggravated by another 
service-connected disability. The crucial inquiry, then, is 
whether the veteran's current fibromyalgia is related to any 
remote incident of service, to include her service-connected 
conditions. The Board concludes it is not. 

After service, the veteran was service-connected for migraine 
headaches and bilateral feet conditions. Her medical 
treatment and ultimate diagnosis of fibromyalgia, documented 
both by VA treatment records and private treatment records, 
is heavily intertwined with her treatment of migraine 
headaches.

Specifically, the veteran was diagnosed with "myofibrocytic 
headaches" in February 1987 and again in October 1999, 
suggesting a possible relationship between fibromyalgia and 
her headaches. VA outpatient treatment records also indicate 
an August 1997 diagnosis of myofascial pain syndrome with 
trigger points in the cervical spine/shoulder contributing to 
exacerbation of chronic headaches. 

The veteran was first diagnosed specifically for fibromyalgia 
over a decade after her separation from service. At that time 
the veteran underwent a VA neurological examination in 
December 1999 to ascertain the severity of the veteran's 
headache disorder. Within his opinion, the examiner commented 
that there was no such diagnosis as myofibrocytic headaches, 
and that this is a meaningless term. Rather, the examiner 
explained that fibromyalgia is a rheumatologic disorder 
whereas chronic headaches are neurological disorders. He 
further opined that a rheumatology consultation would be 
necessary to definitively diagnosis the veteran with 
fibromyalgia. Such a consultation was done in January 2000. 
That report indicated a diagnosis of "typical fibromyalgia 
associated [with major depressive disorder] and migraine 
headaches." The accompanying consultation report, although 
also recording all three diagnoses, stated that there was no 
evidence to support that the veteran's fibromyalgia was a 
"service-connected disorder."

The veteran's private treatment records are equally ambiguous 
regarding the etiology of her fibromyalgia. Records from Dr. 
Carter, from 1999 to 2005 indicate a diagnosis and treatment 
for fibromyalgia. In October 1999, the private records 
indicate the veteran's headaches fit both categories of 
"myofibrocytic headaches" and "migraine headaches." More 
recently, Dr. Carter opined in a September 2005 statement as 
follows:

[The veteran] has fibromyalgia which aggravates her 
other medical problems. This is a chronic fatigue and 
chronic pain condition. The fatigue and pain exacerbate 
her migraine headaches.

As explained in the Board's Remand, the determination whether 
a disorder is "service-connected" is a legal question, not 
a medical one. Accordingly, the claim was remanded to afford 
the veteran a VA examination to resolve the ambiguity within 
the record and to ascertain whether the veteran has 
fibromyalgia related to any incident of service, to include 
caused by or aggravated by her migraine headaches. 

The veteran was afforded a VA examination in February 2006 
where the examiner confirmed that she currently has 
fibromyalgia. In regards to etiology, the examiner opined as 
follows:

In reviewing her service medical records, I do not find 
any evidence that this condition was diagnosed during 
the service or she had injury or disease that was 
increased by her active service as far as her 
fibromyalgia goes. She does have migraine headaches and 
certainly headaches can be a part of the syndrome of 
fibromyalgia, but I do not think her migraine headaches 
were the cause of her fibromyalgia. So I think the 
diagnosis of fibromyalgia is correct. Her physical 
examination would confirm that. She has seen several 
rheumatologists who have confirmed the diagnosis. The 
diagnosis was made in 1995 and I find no evidence that 
this began in the service or was exacerbated by the 
service and I do not feel that her fibromyalgia is due 
not to her migraine headaches.

The Board finds the February 2006 VA examiner's opinion 
compelling. The conclusions are based on specific clinical 
tests and findings, and a complete review of the C-file, 
including the veteran's private treatment records and the 
opinions rendered by other VA treating physicians. Also 
compelling, no medical provider has actually ever linked the 
veteran's fibromyalgia directly to any incident of service or 
otherwise conflicted with the VA examiner's opinion.

In regard to the ambiguity with whether the veteran's 
fibromyalgia is related to her headaches, the Board concludes 
that none of the medical evidence really contradicts this 
aspect of the February 2006 VA examiner's opinion as well. 
Although favorable at first glance, none of the medical 
evidence actually opines that the veteran's migraine 
headaches caused or aggravated her fibromyalgia and, in fact, 
there is medical evidence to the contrary. 

Dr. Carter's September 2005 statement, for example, clearly 
stands for the proposition that the veteran's fibromyalgia 
aggravates her chronic headache condition and not the other 
way around. Similarly, a past VA treatment record from August 
1997 diagnosed the veteran with myofascial pain syndrome 
contributing to chronic headaches and, again, not the other 
way around. 

Additionally, the veteran's past diagnosis of "myofibrocytic 
headaches" was explained by the December 1999 examiner as a 
meaningless term, which does not imply a relationship between 
headaches and fibromyalgia. Indeed, the examiner explained 
that such a relationship could not be implied since the 
inherit disorders were from different sources, one 
neurological and the other rheumatological. 

Other opinions associating the veteran's fibromyalgia with 
her depression and/or headaches, moreover, did not 
definitively state that one caused the other. Medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). 

In this case, the only definitive medical opinion, from the 
February 2006 VA examination, states the veteran's 
fibromyalgia was not caused directly by service, was not 
caused by the veteran's headaches and was not aggravated by 
the veteran's headaches. The only other medical opinions 
specifically addressing etiology, links the veteran's 
fibromyalgia as an aggravating factor to her chronic 
headaches; not the other way around. 

The Board has considered the veteran's statements that she 
believes her fibromyalgia to be related directly to service 
or as an additional manifestation of her headaches. In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning her continuity of symptoms after service is 
generally credible and ultimately competent, regardless of 
the lack of contemporaneous medical evidence. Regardless, the 
veteran's claim fails based upon the lack of medical nexus 
associating her fibromyalgia to any remote incident of 
service, to include chronic headaches. 

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service or a service-connected condition. See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997). There simply is no 
persuasive medical evidence to support that her fibromyalgia 
was caused by any remote incident of service or that her 
chronic headaches caused or aggravated her current 
fibromyalgia. The first reported diagnosis of fibromyalgia, 
moreover, was not until 1999, over a decade after service. 
Although she believes that her fibromyalgia was caused by her 
military service, she is a layman and has no competence to 
offer a medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Regrettably, no persuasive evidence links her 
condition to any remote incident in service or to any other 
service-connected condition. 

In summary, the Board finds that the persuasive and competent 
evidence of record does not show that the veteran had her 
current fibromyalgia in service or for years thereafter. 
Furthermore, the persuasive medical evidence on file does not 
find a causal connection between her current condition and 
any other service-connected condition or any other remote 
incident of service. Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. Secondary service connection requires 
competent medical evidence indicating that the condition is 
proximately due to or the result of a service-connected 
disease or injury. See 38 C.F.R. § 3.310. The most probative 
evidence of record is against either finding in this case. In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in January 2005, August 2005 and February 
2006. Those letters advised the veteran of the information 
necessary to substantiate her claim, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The letters told 
her to provide any relevant evidence in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and she 
was afforded a meaningful opportunity to participate 
effectively in the processing of her claim, and has in fact 
provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Full and 
complete notice was not provided before the initial rating 
decision. However, the veteran still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above. Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error. Although the notice provided to the veteran 
in 2005 and 2006 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the veteran in August 2006.  Not only has she been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded medical examinations to obtain an 
opinion as to whether her fibromyalgia can be directly 
attributed to service or attributed to service on a secondary 
basis. Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). 
Further examination or opinion is not needed because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for fibromyalgia, either on 
a direct or secondary basis, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


